DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2021 and 01/10/2022 were considered by the examiner.

Drawings
The drawings were received on 04/13/2021.  These drawings are acceptable.

Claim Objections
Claims 1, 2, 11, and 13 are objected to because of the following informalities: acronyms “GPS”, “P”, and “T” are not defined with their first instance in the claim set.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Maruya US 2005/0057653 A1, hereafter Maruya, in view of Day et al. US 2020/0114836 A1, hereafter Day.

Regarding claim 1, Maruya discloses a target tracking system (surveillance system) [title], comprising:
a first camera and a second camera (surveillance camera unit A and surveillance camera unit B…each has an imaging means 11) [0029]; 
the first camera is configured for determining a to-be-tracked target in a first monitoring image shot by the first camera (step 2: the feature information extracting means 12 determines whether a movable object is contained in the image, and in the case that a movable object is contained) [0038], 
tracking the to-be-tracked target (track the target) [0013], 
(report feature information to feature information comparing means ST4; feature information extracted by the feature information extracting means 10) [FIG. 5; 0080], and 
sending the information of the to-be-tracked target to the second camera (transmits the feature information extracted by the feature information extracting means 10 to the other surveillance camera unit 10) [0080]; and 
the second camera is configured for adjusting a shooting angle according to received information of the to-be-tracked target (controlling panning, tilting, and zooming operations) [0007], and 
tracking the to-be-tracked target after detecting the to-be-tracked target in a second monitoring image shot by the second camera (the other surveillance camera unit B…starts transmission of the image when identity is found…identify the tracking target thereby making it possible to track the same target by using a plurality of surveillance camera units) [0080].
However, while Maruya discloses two cameras tracking a target based on tracking information sent from a first camera to a second camera [abstract], Maruya fails to explicitly disclose a GPS-based target tracking system; obtaining GPS coordinates of the to-be-tracked target during the tracking; sending the GPS coordinates of the to-be-tracked target to the second camera; the second camera is configured for adjusting a shooting angle according to received GPS coordinates of the to-be-tracked target.  
Day, in an analogous environment, discloses a GPS-based target tracking system (GPS…target tracking) [0058];
obtaining GPS coordinates of the to-be-tracked target during the tracking (one sensor…may detect a target and the GPS coordinates of its location) [0058];
the GPS coordinates of the to-be-tracked target to the second camera (communicate the target location to another sensor) [0058];
the second camera is configured for adjusting a shooting angle according to received GPS coordinates of the to-be-tracked target (use the location data of the target to…automatically point the sensor at the target) [0058].
Maruya and Day are analogous because they are both related to target tracking with cameras.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the GPS information tracking method, as disclosed by Day, with the invention disclosed by Maruya, the motivation being tracking with GPS coordinates [0058].

Regarding claim 7, Maruya and Day address all of the features with respect to claim 1 as outlined above.
Maruya further discloses a server (monitor unit 60) [FIG. 9], configured for sending attribute information of the to-be-tracked target to the first camera (acquires a registered user list from the user feature information database 70 via the feature information exchange means 15) [0096]; the first camera is configured for determining, based on received attribute information, the to-be- tracked target in the first monitoring image shot by the first camera (determines whether the feature information input from the feature information extracting means 12 is described on the registered user list) [0096]; and sending the attribute information to the second camera (transmits the feature information extracted by the feature information extracting means 10 to the other surveillance camera unit 10) [0080]; and the second camera is configured for detecting, based on the received attribute information, the to- be-tracked target in the second (the other surveillance camera unit B…starts transmission of the image when identity is found…identify the tracking target thereby making it possible to track the same target by using a plurality of surveillance camera units) [0080].

Regarding claim 10, Maruya and Day address all of the features with respect to claim 1 as outlined above.
Maruya further discloses a third camera (as shown in FIG. 12, in this system, a multifunction surveillance camera unit 20 equipped with a plurality of authentication functions is interconnected with single-function surveillance camera units 30, 40) [0104].
Day further discloses the second camera is further configured for obtaining GPS coordinates of the to-be-tracked target during the tracking of the to-be-tracked target (one sensor…may detect a target and the GPS coordinates of its location) [0058], and sending the GPS coordinates of the to-be-tracked target to the third camera (communicate the target location to another sensor) [0058]; the third camera is configured for adjusting a shooting angle according to received GPS coordinates of the to-be-tracked target, and tracking the to-be-tracked target after detecting the to-be-tracked target in a monitoring image shot by the third camera (use the location data of the target to…automatically point the sensor at the target) [0058].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the GPS information tracking method, as disclosed by Day, with the invention disclosed by Maruya, the motivation being tracking with GPS coordinates [0058].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Maruya and Day further in view of Lee et al. KR 20150031530 A, hereafter Lee.

Regarding claim 2, Maruya and Day addresses all of the features with respect to claim 1 as outlined above.
However, while the combination discloses multiple cameras tracking a target using GPS coordinates, the combination fails to explicitly disclose converting image coordinates of the to-be-tracked target in the first monitoring image into the GPS coordinates of the to-be-tracked target; or converting PT coordinates for the first camera to capture the to-be-tracked target into the GPS coordinates of the to-be-tracked target.
Lee further discloses the first camera is further configured for: converting image coordinates of the to-be-tracked target in the first monitoring image into the GPS coordinates of the to-be-tracked target (converting from image coordinates to GPS coordinates) [page 5]; or converting PT coordinates for the first camera to capture the to-be-tracked target into the GPS coordinates of the to-be-tracked target.
Maruya, Day, and Lee are analogous because they are all related to target tracking with cameras.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the GPS conversion method, as disclosed by Lee, with the invention disclosed by Maruya and Day, the motivation being calculating the GPS coordinates of an intruder from an image [abstract].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maruya and Day further in view of Hwang et al. KR 2017-0115865 A, hereafter Hwang further in view of Yen et al. US 2010/0134627 A1, hereafter Yen.

Regarding claim 5, Maruya and Day address all of the features with respect to claim 1 as outlined above.
However, while the combination discloses multiple cameras tracking a target using GPS coordinates, the combination fails to explicitly disclose the second camera is a dome camera configured for: determining PT coordinates for the dome camera to capture the to-be-tracked target according to received GPS coordinates of the to-be-tracked target; and adjusting a shooting angle of the dome camera based on the PT coordinates.
Hwang, in an analogous environment, discloses determining PT coordinates for the dome camera to capture the to-be-tracked target according to received GPS coordinates of the to-be-tracked target; and adjusting a shooting angle of the dome camera based on the PT coordinates (projecting GPS coordinates to three-dimensional space coordinates and moving a PTZ camera to a target point) [abstract].
Maruya, Day, and Hwang are analogous because they are all related to target tracking with cameras.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the GPS conversion method, as disclosed by Hwang, with the invention disclosed by Maruya and Day, the motivation being acquiring accurate image information [abstract].
Yen, in an analogous environment, further discloses a dome camera (the surveillance camera can be…a speed dome) [0032].
.

Claim 4, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Maruya and Day further in view of Lablans US 2014/0267775 A1, hereafter Lablans.

Regarding claim 4, Maruya and Day address all of the features with respect to claim 1 as outlined above.
However, while the combination discloses multiple cameras tracking a target using GPS coordinates, the combination fails to explicitly disclose the first camera is further configured for: predicting a camera by which the to-be-tracked target is to pass based on the GPS coordinates of the to-be-tracked target obtained during the tracking, and taking the predicted camera as the second camera; and sending the GPS coordinates of the to-be-tracked target to the second camera.
Lablans, in an analogous environment, discloses the first camera is further configured for: predicting a camera by which the to-be-tracked target is to pass based on the GPS coordinates of the to-be-tracked target obtained during the tracking, and taking the predicted camera as the second camera; and sending the GPS coordinates of the to-be-tracked target to the second camera (the active camera, which also knows its own location, determines the areas that that the object is estimated to traverse and identifies the next camera that is most likely to cover the moving object 820; a message is sent to 804 to alert that it will become one of the active cameras.  It will receive all relevant data) [0099; 0100].
Maruya, Day, and Lablans are analogous because they are all related to target tracking with cameras.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the camera predicting, as disclosed by Lablans, with the invention disclosed by Maruya and Day, the motivation being identifying a camera that is most likely to cover a moving object [0099].

Regarding claim 9, Maruya and Day address all of the features with respect to claim 7 as outlined above.
Maruya further discloses a server (monitor unit 60) [FIG. 9].
Day further discloses the first camera is further configured for: sending the GPS coordinates of the to-be-tracked target obtained during the tracking of the to-be-tracked target to the server (each sensor can generate data that can be used to direct other sensors…GPS coordinates…communicate the target location to another sensor) [0058].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the GPS information tracking method, as disclosed by Day, with the invention disclosed by Maruya, the motivation being tracking with GPS coordinates [0058].
However, while the combination discloses multiple cameras tracking a target using GPS coordinates, the combination fails to explicitly disclose the server is further configured for: predicting a camera by which the to-be-tracked target is to pass based on the GPS coordinates of 
Lablans, in an analogous environment, discloses the server is further configured for: predicting a camera by which the to-be-tracked target is to pass based on the GPS coordinates of the to-be-tracked target and taking the predicted camera as the second camera; and sending the GPS coordinates of the to-be-tracked target to the second camera (the active camera, which also knows its own location, determines the areas that that the object is estimated to traverse and identifies the next camera that is most likely to cover the moving object 820; a message is sent to 804 to alert that it will become one of the active cameras.  It will receive all relevant data) [0099; 0100].
Maruya, Day, and Lablans are analogous because they are all related to target tracking with cameras.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the camera predicting, as disclosed by Lablans, with the invention disclosed by Maruya and Day, the motivation being identifying a camera that is most likely to cover a moving object [0099].

Regarding claim 11, Maruya discloses a target tracking system (surveillance system) [title], comprising:
determining a to-be-tracked target (step 2: the feature information extracting means 12 determines whether a movable object is contained in the image, and in the case that a movable object is contained) [0038] in a first monitoring image shot by a first camera (surveillance camera unit A and surveillance camera unit B…each has an imaging means 11) [0029];  
(track the target) [0013], and to obtain information of the to-be-tracked target during the tracking (report feature information to feature information comparing means ST4; feature information extracted by the feature information extracting means 10) [FIG. 5; 0080], and 
sending the information of the to-be-tracked target to a second camera (transmits the feature information extracted by the feature information extracting means 10 to the other surveillance camera unit 10) [0080] so that the second camera tracks the to-be-tracked target according to the information of the to-be-tracked target (the other surveillance camera unit B…starts transmission of the image when identity is found…identify the tracking target thereby making it possible to track the same target by using a plurality of surveillance camera units) [0080].
However, while Maruya discloses two cameras tracking a target based on tracking information sent from a first camera to a second camera [abstract], Maruya fails to explicitly disclose a GPS-based target tracking system; obtaining GPS coordinates of the to-be-tracked target during the tracking; predicting a camera by which the to-be-tracked target is to pass based on the GPS coordinates of the to-be-tracked target obtained during the tracking, and taking the predicted camera as a second camera; and sending the GPS coordinates of the to-be-tracked target to the second camera.
Day, in an analogous environment, discloses a GPS-based target tracking system (GPS…target tracking) [0058];
obtaining GPS coordinates of the to-be-tracked target during the tracking (one sensor…may detect a target and the GPS coordinates of its location) [0058];
the GPS coordinates of the to-be-tracked target to the second camera (communicate the target location to another sensor) [0058].  
Maruya and Day are analogous because they are both related to target tracking with cameras.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the GPS information tracking method, as disclosed by Day, with the invention disclosed by Maruya, the motivation being tracking with GPS coordinates [0058].
Lablans, in an analogous environment, discloses predicting a camera by which the to-be-tracked target is to pass based on the GPS coordinates of the to-be-tracked target obtained during the tracking, and taking the predicted camera as the second camera (the active camera, which also knows its own location, determines the areas that that the object is estimated to traverse and identifies the next camera that is most likely to cover the moving object 820; a message is sent to 804 to alert that it will become one of the active cameras.  It will receive all relevant data) [0099; 0100].
Maruya, Day, and Lablans are analogous because they are all related to target tracking with cameras.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the camera predicting, as disclosed by Lablans, with the invention disclosed by Maruya and Day, the motivation being identifying a camera that is most likely to cover a moving object [0099].

Regarding claim 12, Maruya, Day, and Lablans address all of the features with respect to claim 11 as outlined above.
(monitor unit 60) [FIG. 9]; and 
determining the to-be-tracked target in the first monitoring image based on the attribute information (determines whether the feature information input from the feature information extracting means 12 is described on the registered user list) [0096].
Lablans further discloses after predicting a camera by which the to-be-tracked target is to pass based on the GPS coordinates of the to-be-tracked target obtained during the tracking, and taking the predicted camera as a second camera; the method further comprises: sending the attribute information to the second camera so that the second camera detects, based on the received attribute information, the to-be-tracked target in a second monitoring image shot by the second camera (the active camera, which also knows its own location, determines the areas that that the object is estimated to traverse and identifies the next camera that is most likely to cover the moving object 820; a message is sent to 804 to alert that it will become one of the active cameras.  It will receive all relevant data) [0099; 0100].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the camera predicting, as disclosed by Lablans, with the invention disclosed by Maruya and Day, the motivation being identifying a camera that is most likely to cover a moving object [0099].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maruya and Day further in view of Folco et al. US 9,781,565 B1, hereafter Folco.

Regarding claim 8, Maruya and Day address all of the features with respect to claim 7 as outlined above.
Maruya further discloses a server (monitor unit 60) [FIG. 9] is further configured for: sending the attribute information of the to-be-tracked target to cameras managed by the server (transmits the feature information extracted by the feature information extracting means 10 to the other surveillance camera unit 10) [0080].
However, while the combination discloses multiple cameras tracking a target using GPS coordinates, the combination fails to explicitly disclose predicting a camera by which the to-be-tracked target is to pass based on a pre-acquired historical trajectory of the to-be-tracked target.
Folco, in an analogous environment, discloses predicting a camera by which the to-be-tracked target is to pass based on a pre-acquired historical trajectory of the to-be-tracked target; sending the attribute information of the to-be-tracked target to the predicted camera (historical data indicating where an object of interest has been identified in the past may be utilized to generate a location prediction estimation) [column 13, lines 55-60].
Maruya, Day, and Folco are analogous because they are all related to target tracking with cameras.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the historical data, as disclosed by Folco, with the invention disclosed by Maruya and Day, the motivation being inferring a mobile device identifier [column 13, lines 60-65].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Maruya, Day, and Lablans further in view of Lee et al. KR 20150031530 A, hereafter Lee.

Regarding claim 13, Maruya and Day addresses all of the features with respect to claim 11 as outlined above.
However, while the combination discloses multiple cameras tracking a target using GPS coordinates, the combination fails to explicitly disclose obtaining image coordinates of the to-be-tracked target in the first monitoring image during the tracking; converting the image coordinates into the GPS coordinates of the to-be-tracked target; or obtaining PT coordinates for the first camera to capture the to-be-tracked target during the tracking, and converting the PT coordinates into the GPS coordinates of the to-be-tracked target.
Lee, in an analogous environment, discloses obtaining image coordinates of the to-be-tracked target in the first monitoring image during the tracking; converting image coordinates of the to-be-tracked target in the first monitoring image into the GPS coordinates of the to-be-tracked target (converting from image coordinates to GPS coordinates) [page 5]; or converting PT coordinates for the first camera to capture the to-be-tracked target into the GPS coordinates of the to-be-tracked target.
Maruya, Day, and Lee are analogous because they are all related to target tracking with cameras.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the GPS conversion method, as disclosed by Lee, with the invention disclosed by Maruya and Day, the motivation being calculating the GPS coordinates of an intruder from an image [abstract].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Maruya, Day, and Lablans further in view of Hwang et al. KR 2017-0115865 A, hereafter Hwang.

Regarding claim 15, Maruya, Day and Lablans address all of the features with respect to claim 11 as outlined above.
Maruya further discloses receiving attribute information of the to-be-tracked target sent by a server (monitor unit 60) [FIG. 9] or a camera other than the first camera (transmits the feature information extracted by the feature information extracting means 10 to the other surveillance camera unit 10) [0080].
However, while the combination discloses multiple cameras tracking a target using GPS coordinates, the combination fails to explicitly disclose receiving attribute information of the to-be-tracked target sent by a server or a camera other than the first camera; determining PT coordinates for the first camera to capture the to-be-tracked target according to received GPS coordinates of the to-be-tracked target; and adjusting a shooting angle of the first camera based on the PT coordinates.
Hwang, in an analogous environment, discloses determining PT coordinates for the first camera to capture the to-be-tracked target according to received GPS coordinates of the to-be-tracked target; and adjusting a shooting angle of the first camera based on the PT coordinates. (projecting GPS coordinates to three-dimensional space coordinates and moving a PTZ camera to a target point) [abstract].
Maruya, Day, Lablans and Hwang are analogous because they are all related to target tracking with cameras.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the GPS conversion method, as disclosed by Hwang, with the invention disclosed by Maruya, Day, and Lablans, the motivation being acquiring accurate image information [abstract].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Maruya, Day, and Lablans further in view of Yen et al. US 2010/0134627 A1, hereafter Yen.

Claim 17 is drawn to a method as claimed in claim 11, and is therefore rejected in the same manner as above.  
However, the claim also recites a dome camera, comprising: an image acquirer configured for shooting monitoring images; a memory configured for storing a computer program; and a processor.  Lablans further discloses an image acquirer configured for shooting monitoring images; a memory configured for storing a computer program (camera with processor 100; processor with memory) [FIG. 2; 0015].
While the combination discloses multiple cameras tracking a target using GPS coordinates with a processor and memory, the combination fails to explicitly disclose
a dome camera.
Yen, in an analogous environment, further discloses a dome camera (the surveillance camera can be…a speed dome) [0032].
Maruya, Day, Lablans, and Yen are analogous because they are all related to target tracking with cameras.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the dome camera, as disclosed by Yen, with the cameras disclosed by Maruya, Day, and Lablans, obtaining predictable results of using a dome surveillance camera in camera target tracking scenario.

Allowable Subject Matter
Claims 3, 6, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art fails to disclose or suggest the specifics for calculating GPS coordinates of a to-be-tracked target.  The prior art fails to disclose or suggest the specifics for calculating pan and tilt coordinates from GPS coordinates of a to-be-tracked target.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

STEFAN GADOMSKI
Primary Examiner
Art Unit 2485



/STEFAN GADOMSKI/Primary Examiner, Art Unit 2485